oOo f6o8 “SN DR A SF WO NO

NO NO NO RO KN YY DN RO Rw Ome Rl
ao TN TN Se YD NY SK DOD Oo OH DH DH Fe WY NY - &

 

|

Case 3:16-cv-00572-MMD-CBC Document 126 Filed 09/30/19 Page 1of5

JAMES D. BOYLE, ESQ. (NBN 08384)
Email: jboyle@nevadafirm.com
CLARK V. VELLIS, ESQ. (NBN 05533)
Email: cvellis@nevadafirm.com
HOLLEY DRIGGS WALCH

FINE PUZEY STEIN & THOMPSON
800 South Meadows Parkway, Suite 800
Reno, Nevada 89521

Telephone: 775/851-8700

GRACE M, KIM, ESQ. (NBN 09268)
Email: gkim@kllawgroup.com

MARC Y. LAZO, ESQ. (Admitted PHV)
Email: mlazo@kllawgroup.com

10120 South Eastern Avenue, Suite 200
Henderson, Nevada 89052

Telephone: 800/596-0370

Attorneys for Plaintiffs

FILED
| | ENTERED

____ RECEIVED
___ SERVED ON
COUNSELIPARTIES OF RECORD

 

SEP 36 20%9

 

 

 

CLERK US PSTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

JERRY ALEXANDER, MARTY COHEN,
CHARLES DELLE DONNE, RICHARD
SCOTT ELDER, ARNIE GETTELSON, MARC
HARRIS, JERRY HOLLANDER, ELIAS
KASSOUF, JEFF MACKINEN, DON
MARSHALL, JERRY McDONALD, RON
MELANSON, KEN MILES, MARVIN MILLS,
MARC MORIN, ROBERT PARKER, DENNIS

POULSEN, RON SMITH, ANDREW TANNER, |

CRAIG TIEFENTHALER, VIRGINIA
WALLACE, and GERALD WOLFE, on behalf
themselves and all others similarly situated

Plaintiffs,

V.

DEAN MEILING, MADYLON MEILING,
JAMES PROCTOR, JANET CHUBB,
individuals, CHEMEON SURFACE
TECHNOLOGY, LLC, METALAST SURFACE
TECHNOLOGY, LLC, D&M-MI, LLC, DSM
PARTNERS, LTD., MEILING FAMILY
PARTNERS, LTD., and MERIDIAN
ADVANTAGE,

Defendants.

 

13181-01/2290968.docx

/epne
3:16-cv-00572-MMD-CBC

PLAINTIFFS' MOTION TO PERMIT
JAMES D. BOYLE, ESQ. TO APPEAR
TELEPHONICALLY FOR STATUS
CONFERENCE

CASE NO.:

 

 
vA &S&- WY bd

Oo Se “SN DD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

|
Case 3:16-cv-00572-MMD-CBC Document 126 Filed 09/30/19 Page 2 of 5

Pursuant to LR II 7-2, Plaintiffs Jerry Alexander, Marty Cohen, Charles Delle Donne,
Richard Scott Elder, Amie Gettelson, Marc Harris, Jerry Hollander, Elias Kassouf, Jeff
Mackinen, Don Marshall, Jerry McDonald, Ron Melanson, Ken Miles, Marvin Mills, Mare
Morin, Robert Parker, Dennis Poulsen, Ron Smith, Andrew Tanner, Craig Tiefenthaler, Virginia
Wallace, and Gerald Wolfe (collectively, “Plaintiffs”) hereby submit this Motion to Permit
James D. Boyle, Esq. to Appear Telephonically (the “Motion”) for a status conference presently
scheduled for October 2, 2019, at 2:00 p.m. Pacific Standard Time (the “Status Hearing”). By
this Motion, James D. Boyle, Esq. (“Mr. Boyle”) requests to attend the status conference
telephonically. This Motion is based on the Memorandum of Points and Authorities set forth
below, the pleadings and records on file in this matter, and any oral argument made to this Court.

MEMORANDUM OF POINTS AND AUTHORITIES

This action is presently stayed pursuant to two separate Orders entered by the Court: (1) a

Minute Order entered by the Honorable Magistrate Judge Valerie P. Cooke on July 26, 2017,

which stayed the entire proceedings pending resolution of a collateral matter by the Ninth

Judicial District Court for the State of Nevada (the “State Court Action”) (see ECF Nos. 99 and

 

100); and (2) an Order entered by Magistrate J udge Valerie P. Cooke on March 21, 2018, stating
that “[d]iscovery in this matter shall remain STAYED until the final resolution of appeals in the
[State Court Action]” (see ECF No. 107).

On February 23, 2018, the Honorable Thomas W. Gregory entered an Order Denying
Motion for Preliminary Injunction in the State Court Action. On July 24, 2019 the Supreme
Court of the State of Nevada (the “State Supreme Court”) entered an Order of Affirmance,
affirming the decision and judgment made by Judge Gregory. On July 25, 2019 Plaintiffs filed a
Request for Judicial Notice of Order of Affirmance by the Supreme Court of the State of Nevada
(see ECF No. 121). On August 13, 2019 Defendants Chemeon Surface Technology, LLC, D&M-
MI, LLC, DSM Partners, Ltd., Dean Meiling, Madylon Meiling, Meiling Family Partners. Ltd.,
and Metalast Surface Technology, LLC (together, the “Meiling Defendants”) filed a Notice of
Status of Nevada Supreme Court Appeal, requesting that this Court take judicial notice that the

Meiling Defendants had lodged a Petition for Rehearing with the State Supreme Court (see ECF

-2-
13181-01/2290968.doox

 
oOo SF JN DH NH FSF WD NO

ON NO KH HN KN DN NO KR DR Oe me ee
oN KN NH Fe WwW NYO FY DOD Oo DO HN DB OW FP WY NY YF OO

 

Case 3:16-cv-00572-MMD-CBC Document 126 Filed 09/30/19 Page 3 of5

No. 122). On September 3, 2019 the State Supreme Court entered an Order Denying Rehearing
as to the Meiling Defendants’ Petition for Rehearing, On September 4, 2019 Plaintiffs filed
Request for Judicial Notice of Order Denying Request for Rearing by the Supreme Court of the
State of Nevada (see ECF No. 123). The Meiling Defendants subsequently lodged a second
Notice of Status of Nevada Supreme Court Appeal|on September 18, 2019, notifying this Court
that the Meiling Defendants had filed a Petition for En Banc Rehearing with the State Supreme
Court (see ECF No. 124).

On September 26, 2019, Plaintiffs’ counsel received an email request from chambers for
the Honorable Magistrate Judge Carla B. Carry, inquiring in to the availability of counsel in this
action to attend a status conference, which this Court preferred to stack with a hearing on a
Motion to Stay Discovery filed in the matter of Ha ris v. Meiling, et al., Case No. 3:19-cv-0399-
MMD-CBC (the “Elder Abuse Action”), which r is set for October 2, 2019 at 1:00 p.m
Pacific Daylight Time. Plaintiffs’ counsel responded in the affirmative to this inquiry on
September 27, 2019.

Initially, this Court should note that Mr. Boyle is not counsel of record in the Elder Abuse
Action. As such, he was not scheduled to appear for the hearing in the Elder Abuse Action on|
October 2, 2019. Mr. Boyle indicated that he is available for a status hearing in this action at
2:00 p.m. on October 2, 2019, particularly insofar as Mr. Boyle’s co-counsel in the
representation of Plaintiffs in this action (Mare Y. Lazo, Esq., admitted in this action pro hac
vice) will be present for the hearing set in the Elder Abuse Action and Mr. Lazo will be attending
the status conference. Additionally, Mr. Boyle has primary knowledge on behalf of Plaintiffs
regarding the collateral State Court Action matters which are directly implicated in the present
stay of this action.

On the short notice provided for the status conference, the expense for Mr. Boyle to
travel between Las Vegas, Nevada to Reno, Nevada for the status conference is high. Mr. Boyle
seeks to avoid the cost to Plaintiffs of a short-term booking of flight and ground transportation,
plus attorneys’ fees incurred regarding same, to attend the status conference in person. Thus, as a

means of mitigating these expenses to Plaintiffs, Mr. Boyle respectfully requests that he be

-3-
13181-01/2290968.docx

 
Case 3:16-cv-00572-MMD-CBC Document126 Filed 09/30/19 Page 4 of5

permitted to attend the status conference telephonically. As mentioned, Mr. Lazo will appear in-
person on behalf of Plaintiffs.
Plaintiffs therefore respectfully suggest that good cause exists to permit Mr. Boyle to

appear telephonically for the status conference on October 2, 2019, at 2:00 p.m. Pacific Daylight

aN DN wn S&S WH WN

oo

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Time.

Dated this 30" day of September, 2019.

13181-01/2290968.docx

HOLLEY DRIGGS WALCH FINE
PUZEY STEIN & THOMPSON

/s/ James D. Boyle
JAMES D. BOYLE, ESQ. (NBN 08384)
CLARK V. VELLIS, ESQ. (NBN 05533)
800 South Meadows Parkway, Suite 800
Reno, Nevada 89521
(775) 851-870

GRACE M. KIM, ESQ. (NBN 09268)
MARC Y. LAZO, ESQ. (Admitted PHV)
10120 South Eastern Avenue, Suite 200
Henderson, Nevada 89052

(800) 596-0370

Attorneys for Plaintiffs

 

 
